Citation Nr: 0729939	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-10 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a right shoulder separation with degenerative arthritic 
changes, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955, and also had National Guard service from July 1977 to 
August 1977.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran's file was 
transferred to the RO in Montgomery, Alabama.

In an April 1981 rating decision, the Montgomery RO granted 
service connection for residual, old AC separation, right, 
with degenerative arthritic changes (hereinafter referred to 
as right shoulder disability), and assigned a 20 percent 
rating, effective January 26, 1981.  The veteran filed an 
increased rating claim in May 2003.  In its July 2003 rating 
decision, the St. Petersburg RO granted an increased rating 
for right shoulder disability, assigning a 30 percent rating, 
effective May 20, 2003.  The veteran filed a Notice of 
Disagreement (NOD) to the July 2003 rating decision in 
September 2003.  In October 2006, this case was remanded by 
the Board to the RO for further development.


FINDINGS OF FACT

1.  The veteran's disability is manifested by pain and 
weakness around his right shoulder joint; an October 2006 MRI 
confirmed advanced degenerative changes involving complete 
tears and separation and retraction of the superior and 
anterior portions of the rotator cuff.

2.  An April 2007 VA examination resulted in the following 
measurements for the veteran's right shoulder: range of 
motion and abduction is 60 degrees, forward flexion is 60 
degrees, internal rotation is 90 degrees, and external 
rotation is 30 degrees.

3.  The April 2007 VA examiner noted the absence of increased 
limitation of motion due to weakness, fatigability, or 
incoordination.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. 
§ 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in June 2003, prior to the 
adjudication of his claim in the July 2003 rating decision at 
issue.  Additional VCAA letters were sent to the veteran in 
March 2004 and November 2006.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the first three "elements" of 
the notice requirement.  In addition, all three letters 
stated: "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  (Emphasis in originals).  
This statement satisfies the fourth "element" of the notice 
requirement, in that it informed the veteran that he could 
submit any and all evidence which was pertinent to his claim, 
and not merely that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received Dingess notice in 
November 2006 and May 2007, including as it relates to the 
downstream disability rating and effective date elements of 
his claim.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records and statements 
from the veteran.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2007).  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Specific rating criteria

The veteran's right shoulder disability is evaluated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5202 (2007).

Diagnostic Code 5202 provides the following levels of 
disability for humerus, other impairment of, major:

	80 percent - Loss of head of (flail shoulder).

	60 percent - Nonunion of (false flail joint).

	50 percent - Fibrous union of.

30 percent - Recurrent dislocation of at scapulohumeral 
joint, with frequent episodes and guarding of all arm 
movements; or, malunion of marked deformity.

Analysis

Presently, the veteran's right shoulder disability is 
evaluated as 30 percent disabling under Diagnostic Code 5202 
(2007).  The pertinent medical evidence consists of VA 
treatment records dated from August 2003 to April 2007, as 
well as a VA examination report from April 2007.

Progress notes dated August 2003 to April 2007 from the VA 
Medical Center (VAMC) in Birmingham, Alabama reflect periodic 
complaints from the veteran about his right shoulder pain.  
In October 2006, the veteran underwent an MRI scan of his 
right shoulder.  This test confirmed full thickness tears of 
the superior portion of the rotator cuff, extending on around 
anteriorly to involve the long head of the biceps, with 
retraction of these tendons and partial (approximately 50%) 
tear of the superior fibers of the subscapularis tendon.  The 
MRI also showed severe degenerative arthrosis of the AC 
joint, Hill Sachs deformity of the humeral head (consistent 
with prior dislocation), and complete anterior labral 
maceration and partial posterior labral tear.

Pursuant to the October 2006 Board remand, the veteran 
underwent a VA joints examination in April 2007.  During this 
examination, the veteran reported that his right shoulder 
pain has gotten progressively worse and that his shoulder 
function has diminished, especially over the last few years.  
He could not remember the frequency of flare-ups of more 
severe pain, but stated that such flare-ups seemed to be 
associated with strenuous activities.  Upon examination, the 
examiner noted that range of motion and abduction for the 
right shoulder is 60 degrees, forward flexion is 60 degrees, 
internal rotation is 90 degrees, and external rotation is 30 
degrees.  The examiner also noted significant generalized 
motor weakness of the musculature about the shoulder joint, 
tenderness generalized about the joint, and weakness 
generally in the upper extremity because of pain in the right 
shoulder joint.  However, the examiner specifically noted 
that there was no increased limitation of motion due to 
weakness, fatigability, or incoordination during the exam, 
and no repetitive use problems.  The veteran was diagnosed 
with: (1) anterior dislocation, right shoulder; (2) advanced 
degenerative changes in both the right AC joint and right 
glenohumeral joint; (3) complete tears and separation and 
retraction of the superior and anterior portions of the 
rotator cuff; and (4) all of the above giving rise to 
significant limitation to motion in the right shoulder, and 
weakness in the right shoulder joint.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 30 percent for the veteran's right 
shoulder disability is not warranted.

In order to warrant an evaluation in excess of 30 percent 
under Diagnostic Code 5202, the evidence must show that the 
veteran's right shoulder disability is characterized by 
fibrous union of the humerus, nonunion of the humerus (false 
flail joint), or loss of head of the humerus (flail 
shoulder).  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2007).  The medical evidence above does not indicate that 
the veteran's disability was productive of any of these 
conditions.

The Board has explored the possibility of assigning a 
disability rating under another Diagnostic Code pertaining to 
the shoulder.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).  However, the record contains no 
evidence of ankylosis of the shoulder, as motion is clearly 
possible, so the application of Diagnostic Code 5200 
(pertaining to ankylosis of scapulohumeral articulation) is 
unwarranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2007).  In addition, there is no evidence of arm motion 
being limited to 25 degrees from the side, as the range of 
motion testing noted above exceeds this measurement, so the 
application of Diagnostic Code 5201 (pertaining to limitation 
of motion of the arm) is also unwarranted.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2007).

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45, and 4.59), in order to 
determine whether an increased evaluation may be warranted 
for the veteran's right shoulder disability based on 
functional loss due to pain, weakness, and flare-ups.  While 
recognizing that the veteran has complaints of pain and 
flare-ups, the clinical findings of record do not reflect 
impairment that warrants a higher rating.  Specifically, the 
April 2007 VA examination revealed that the veteran did not 
suffer from increased limitation of motion due to weakness, 
fatigability, or incoordination and has no repetitive use 
problems.  See April 2007 VA examination report at page 2.  
In addition, the veteran's pain was indicated to be 
essentially constant with some increase on flare-ups.  No 
specific evidence of any additional limitation of motion or 
functional impairment during flare-ups was indicated.  As 
such, evidence indicating a finding of additional functional 
loss beyond that which is objectively shown in the 
examination has not been presented.  After a thorough review 
of the veteran's claims file, the Board concludes that the 30 
percent rating currently assigned adequately compensates the 
veteran for the functional limitations and the complaints of 
pain.  See Deluca, supra.  Therefore, the Board holds that a 
higher evaluation in consideration of DeLuca and applicable 
VA code provisions is not warranted.  See also 38 C.F.R. § 
4.7 (2007).

The Board has also considered the issue of whether the 
veteran's right shoulder condition presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due to 
the veteran's right shoulder disability.  As a result, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 30 
percent for right shoulder disability is not warranted.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
benefit sought on appeal is denied.


ORDER

Entitlement to an increased disability rating for residuals 
of a right shoulder separation with degenerative arthritic 
changes is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


